PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/346,957
Filing Date: 2 May 2019
Appellant(s): Sharklet Technologies, Inc.



__________________
David Rodrigues, Reg. No. 50,604 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/03/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

(i) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 sets forth the parameter of the vascular graft “further comprising an extracellular matrix”, however this parameter is found to be confusing.  It is not clear if the “extracellular matrix” is part of/makes up the primary and/or secondary cell-seeded construct(s), i.e. does the primary and/or secondary cell-seeded construct comprise the “extracellular matrix”, and if so, which one the primary, or the secondary or both; or is the “extracellular matrix” an additional layer/construct, separate/different from the primary and secondary cell-seeded constructs, i.e. an additional “extracellular matrix” which forms a third cell-seeded construct.  Thus, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claim indefinite. 
Claims 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. ("Mimicking Form and Function of Native Small Diameter Vascular Conduits Using Mulberry and Non-mulberry Patterned Silk Films"; ACS Applied Materials & Interfaces; Published June 8, 2016; pgs. 15874-15888), hereinafter Gupta, in view of Brennan et al. (US PG Pub. 2010/0226943), hereinafter Brennan.
Regarding claim 16, Gupta discloses a vascular graft comprising a primary/endothelial cell-seeded construct having an inner surface, and a secondary/smooth muscle cell-seeded construct disposed on the primary/endothelial cell-seeded construct, illustrated in Figure 1 (pg. 15878, “Preparation of Silk Film Based Vascular Conduit” Section, Lines 3-11); but does not specifically disclose the primary/endothelial cell-seeded construct having a texture on its inner surface, wherein the texture comprises a plurality of spaced features, the spaced features being arranged in a plurality of groupings, and the groupings of the spaced features being arranged with respect to one another so as to define a tortuous path when viewed in a first direction.
	However, Brennan teaches a medical device, such as a vascular graft, having textures/patterns, on an inner surface, which comprise a plurality of spaced features, the spaced features being arranged in a plurality of groupings, and the groupings of the spaced features being arranged with respect to one another so as to define a tortuous path when viewed in a first direction ([0011]; [0018]; [0019]; [0180], Lines 1-2 and 13; [0182], Lines 1-2 & [0202], Lines 1-2 and 5); these textures/patterns reduce/eliminate biofouling which can cause coagulation cascades leading to heart attack and/or strokes ([0009], Lines 1-2 & 8-15). 
	In view of the teachings of Brennan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the inner surface, of the primary/endothelial cell-seeded construct of the vascular graft of Gupta, to comprise a textured/patterned surface, comprising a plurality of spaced features arranged in a plurality of groupings so as to define a tortuous path, in order to reduce/eliminate biofouling which can cause coagulation cascades leading to heart attacks and/or strokes.
Regarding claim 17, Gupta in view of Brennan disclose the vascular graft of Claim 16, wherein Gupta further teaches the primary/endothelial cell-seeded construct comprises two layers (Gupta: pg. 15878, “Preparation of Silk Film Based Vascular Conduit” Section, Lines 5-6).
Regarding claim 18, Gupta in view of Brennan disclose the vascular graft of Claim 16, wherein Gupta further teaches the graft further comprising an extracellular matrix, illustrated in Figure 9 (Gupta: pg. 15884, Column 1 & pg. 15886, Column 2, Lines 10-25).
Regarding claim 19, Gupta in view of Brennan disclose the vascular graft of Claim 18, wherein Gupta further teaches the extracellular matrix comprises a different cell type than a cell type of the primary/endothelial cell-seeded construct (Gupta: pg. 15878, “Preparation of Silk Film Based Vascular Conduit” Section, Lines 5-8 & pg. 15884, Column 1).
Regarding claim 21, Gupta in view of Brennan disclose the vascular graft of Claim 16, wherein Gupta teaches the vascular graft has a tubular cross-sectional area, illustrated in Figures 1B and 10AI, and wherein Brennan teaches a longitudinal axis of the texture/pattern is parallel to a longitudinal axis of the vascular graft (Brennan: [0073], Lines 1-3 & [0102], Lines 1-4).
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Brennan as applied to claim 16 above, and further in view of Hinds et al. (US PG Pub. 2006/0257447), hereinafter Hinds.
Regarding claims 20 and 22, Gupta in view of Brennan disclose the vascular graft of Claim 16, wherein Gupta further teaches the vascular graft comprises two or more layers, illustrated in Figure 1B (Gupta: pg. 15878, “Preparation of Silk Film Based Vascular Conduit” Section, Lines 3-11); but does not specifically teach the extracellular matrix is an acellular tissue-engineered material and that the outermost layer comprises a hydrogel and/or collagen.
	However, Hinds teaches a vascular graft (200) comprises two or more layers, wherein the outermost layer (220) comprises an extracellular matrix/acellular tissue-engineered collagen material ([0020], Lines 12-14 & [0080], Lines 2-3, 11-12); the collagen layer/matrix provides the graft with mechanical strength and structural integrity ([0020], Lines 3-5 & [0021], Lines 5-7). 
	In view of the teachings of Hinds, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the outermost layer, of the vascular graft of Gupta, to comprise an acellular tissue-engineered collagen material, in order to provide the graft with additional mechanical strength and structural integrity.


(ii) Response to Argument

Appellant argues the rejection of claim 16 as being unpatentable over the prior art of Gupta in view of Brennan, stating that “neither of the cited references, individually nor their combinations teach and/or suggest a textured inner layer for a vascular graft, therefore the claimed invention is non-obvious over the cited references and their combinations”.  Appellant goes on to state that no articulated reasoning was provided “as to how one of ordinary skill in the art would produce the texture disclosed by Brennan on the inner surface of the seeded construct of Gupta. Since Gupta does not teach a textured inner surface and does not teach that there is a need for a textured inner surface there is no motivation to modify its inner surface of Gupta using the texture of Brennan”; and further states that “no teaching or suggestion to combine elements of the prior art to produce the present invention” was provided by Examiner in the rejection of the claim, and therefore the invention/claim is “thus nonobvious”.  Examiner respectfully disagrees with Appellant’s assertions.  Appellant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, nor is it that the claimed invention must be expressly suggested in any one or all of the references; rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art; In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) – (see MPEP 2145 III). 
In a review of the rejection of claim 16 (presented in detail above), the prior art of Gupta teaches a vascular graft comprising a primary/endothelial cell-seeded construct having an inner surface, and a secondary/smooth muscle cell-seeded construct disposed on the primary/endothelial cell-seeded construct (Gupta: pg. 15878, “Preparation of Silk Film Based Vascular Conduit” Section, Lines 3-11), but does not specifically disclose the inner surface of the primary/endothelial cell-seeded construct having a texture comprises a plurality of spaced features, the spaced features being arranged in a plurality of groupings, and the groupings of the spaced features being arranged with respect to one another so as to define a tortuous path when viewed in a first direction; however, in order to overcome this deficiency the secondary reference of Brennan was relied upon for the teaching of said texture.  Specifically, Brennan teaches a texture/patterned surface comprise a plurality of spaced features, the spaced features being arranged in a plurality of groupings, and the groupings of the spaced features being arranged with respect to one another so as to define a tortuous path when viewed in a first direction, illustrated throughout the Figures; and states that the above-mentioned texture/patterned surface can be on/used on inner surfaces of medical devices, such as on “surfaces of grafted tissues” and on surfaces of “vascular implants, grafts” (Brennan: [0011]; [0018]; [0019]; [0180], Lines 1-2 and 13; [0182], Lines 1-2 & [0202], Lines 1-2 and 5).  Moreover, Brennan clearly states that the, specific above mentioned, texture/patterned surface aids in reducing/eliminating biofouling which cause coagulation cascades leading to heart attack and/or strokes, since blood contacting surfaces, such as in vascular grafts, are fouled by proteins/fibrinogens that initiate the coagulation cascades; and further states that biofouling is “one of the major issues facing modern medicine” due to “its contribution to morbidity and its massive medical expenses” (Brennan: [0009], Lines 1-2 and 8-15; [0011], Lines 1-2 & [0040], Lines 1-3).
Hence, in view of the teachings of Brennan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the inner surface, of the primary/endothelial cell-seeded construct of the vascular graft of Gupta, to comprise a textured/patterned surface, comprising a plurality of spaced features arranged in a plurality of groupings so as to define a tortuous path, in order to reduce/eliminate biofouling which can cause coagulation cascades leading to heart attacks and/or strokes, as taught by Brennan.  Furthermore, it is to be noted that, contrary to Appellant’s assertion, the prior art of Brennan clearly provides a teaching/suggestion to combine elements of the prior art to produce the present invention as set forth in claim 16, as discussed above.  Additionally, it is to be noted that the MPEP states that the strongest rationale for combining references is a recognition/expectation, expressly or impliedly in the prior art, that some advantage or expected beneficial result would have been produced by their combination (see MPEP 2144 II).  Thus, Examiner finds Appellant’s arguments regarding the rejection of claim 16/the combination of the prior art of Gupta in view of Brennan to be unpersuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DINAH BARIA/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        

Conferees:
/YASHITA SHARMA/Primary Examiner, Art Unit 3774             
                                                                                                                                                                                           /JASON SKAARUP/
Quality Assurance Specialist, Art Unit 3700


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.